                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


James C. Smith,                                        Case No. 18-cv-2555 (WMW/LIB)

                            Plaintiff,
                                                ORDER ADOPTING AS MODIFIED
       v.                                      REPORT AND RECOMMENDATION

Warden of the Duluth Prison Camp,

                            Defendant.


      This matter is before the Court on the April 23, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois.          (Dkt. 10.)   The R&R

recommends denying Plaintiff James C. Smith’s petition for a writ of habeas corpus. No

objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam).

      Having conducted its review, the Court finds no clear error as to the R&R’s

determination that the Court lacks subject-matter jurisdiction to address Smith’s claims.

But because the Court lacks subject-matter jurisdiction, the dismissal of this action must

be without prejudice. See Hart v. United States, 630 F.3d 1085, 1091 (8th Cir. 2011)

(modifying district court’s dismissal to be without prejudice because the district court

lacked subject-matter jurisdiction and collecting cases). The Court modifies the R&R

accordingly.
      Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

      1.    The April 23, 2019 R&R, (Dkt. 10), is ADOPTED AS MODIFIED;

      2.    Plaintiff James C. Smith’s petition for a writ of habeas corpus, (Dkt. 1), is

DENIED; and

      3.    This action is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 24, 2019                                  s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
